Interim Decision #2674

MATTER OF SHEN
In Visa Petition Proceedings
A-21676973

Decided by Board October 4, 1978
(1)As a general rule, a visa petition submitted by a mother on behalf of a child, regardless
of the beneficiary's age, must be accompanied by • the birth certificate of the child
showing the name of the mother.
(2)Since birth certificates are nonexistent or unavailable in many countries, the Immigration and Naturalization Service may require secondary evidence in support of a visa
petition such as civil, church, or school records, and photographs, as well as proof of
unsuccessful efforts to obtain documentation.
(5) For persons born in Taiwan, an extract of honsehnld registration (showing the birth

date and the names of the parents of each household member) is an official record
comparable to a birth certificate for the purpose of establishing that the parties to a visa
petition proceeding are mother and child.
(I) Where the petitioner failed to submit a Taiwanese extract of household registration

respecting the birth of the child beneficiary but did submit supporting affidavits, a
divorce agreement, and a renunciation of guardianship, case remanded to allow petitioner reasonable opportunity to submit additional evidence such as the extract of
household registration or to explain its unavailability.
ON BEHALF

OF PETITIONER:

Richard D. Steel, Esquire
636 Public Ledger Building
Sixth & Chestnut Streets
Philadelphia, Pennsylvania 19106

BY: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

The lawful permanent resident petitioner has appealed from the August 12, 1977, decision of the District Director denying a visa petition
filed on behalf of her alleged daughter under section 203(a)(2) of the
Immigration and Nationality Act, 8 U.S.C. 1153(a)(2). The record will
be remanded.
The petitioner claims that the beneficiary was born to her and her
second husband, Chieh Jen Shen (whom she later divorced) on June 23,
1957, on Taiwan. The District Director denied the petition on the
.ground that the petitioner had failed to establish that the beneficiary
-

was her child. He noted that the petitioner had failed to list the ben-

eficiary on her application for an immigrant visa, Form FS-510, dated

■

612

Interim Decision #2674
February 3, 1976, when she was asked to identify her children under 21
years of age (Item 14). The District Director further noted that the
petitioner listed her status as widowed (Item 9) and listed her husband
as CM Cheng, deceased (Item 13) on the same application. In addition,
the District Director stated that the extracts of household registration
submitted for the petitioner's household did not list the beneficiary. He

concluded that inasmuch as the petitioner had presented only "a selfserving affidavit" to explain these discrepancies, the petition must be
denied.

The petitioner has submitted affidavits executed by her and by two of
her children by her first marriage attesting to the birth facts concerning
the beneficiary.' The affidavits of the children state that they were
present in the home when the beneficiary was born to the petitioner in
1957 on Taiwan.
In addition, the petitioner has submitted a photocopy (uncertified as
to its accuracy with the original) and certified translation of an "Agreement of Divorce" between her and her second husband (the alleged
father of the beneficiary), signed July 26, 1959, by both spouses in the
presence of two witnesses The agreement provides that Hsiao - Lei
Shen, their daughter, is to be broughtup by the mother until the father
is able to assume this responsibility and that the father agrees to pay
monthly support for the child. The petitioner has also submitted the
original of a document and certified translation entitled "Paper for
Renunciation of Guardianship," executed on .April 26, 1977, by the
beneficiary's father in which he renounces guardianship over her so that
she can go to the United States and live with her mother. Neither of
these documents bears an official or judicial seal or signature.
The petitioner contends, in essence, that the District Director
minimized the probative value of the documents submitted by her in
support of the petition and placed too much emphasis on the failure to
list the beneficiary on the petitioner's visa application and the
Taiwanese extract of household registration. She also maintains thatthe
Service should be estopped from denying the visa petition in view elan
assurance by a Service officer to her former attorney that "nothing
further would be required" in support of the petition.
The petitioner states that the failure of the beneficiary to appear en

the family registration indicates only that the beneficiary was not living
in the household at that time. She has submitted an affidavit executed
on August 26, 1977, by Reverend Clifford P.C. Liu (evidently her sonin-law) in support of this contention. Second, she claims that her failure
to list the beneficiary as her child on her application for an immigrant
All of the affidavits but one (June 29. 1977) were submitted subsequent to the District
Director's decision with counsers letter urging reconsideration of the District Director's
decision denying the visa petition.
613

Interim Decision #2674
visa was inadvertent and due in part to language difficulties because she
had thought that only minor children by her first husband were to be
listed. She also states that the immigrant visa application was filed out
by a travel agency and that she did not know everything that was in the
application. See affidavits of Lydia Tung Chi Cheng, dated June 29,
19'77, and August 29, 1977.
A petition submitted by a mother on behalf of a child, regardless of
the child's age, must be accompanied by the birth certificate of the child
showing the name of the mother. See 8 C.F.R. 204.2(c)(3). However, in
many foreign countries, contemporaneous records of birth are not available and a petitioner must rely on secondary evidence such as civil,
church, or school records, photographs, and other documentation to establish the claimed relationship. The Service may require proof of

unsuccessful efforts to obtain documents claimed to be unavailable as
well as the submission of additional evidence, including blood tests. See
8 C.F.R. 103.2(b)(1); see generally Matter of Lau, Interim Decision 2558
(BIA 1976); Matter of Ng, 12 I. Fz N. Dec. 27 (BIA 1966).
It appears that official birth certificates as defined by 8 C.F.R.
204.2(c)(3) are nonexistent on Taiwan. However, extracts of household
registration are maintained for each Chinese national (other than military personnel and transients). Among the information listed on the
household registration is the date of birth and the names of the parents
of each household member. See Vol. 9, Foreign Affairs Manual, Appendix B, "China (Taiwan)." Consequently, an extract of household regis-

tration, being an official document, would be comparable to the birth
certificate requirement contained in 8 C.F.R. 204.2(c)(3) for persons
born on Taiwan. See Service Operations Instruction 204.2.
It does not appear that the petitioner has endeavored to obtain the
most probative and reliable evidence to substantiate her claim that the
b eneficiary is her daughter. She has not submitted (or explained why it
is unavailable) an extract of household registration, either for her or her
former spouse's household, that does list the beneficiary. The doeumentmtion that she has submitted (the affidavits, the divorce agreement and

the renunciation of guardianship) do have some probative value and
cannot be dismissed merely self-serving. Unfortunately, the petitioner's failure to claim the beneficiary as her child in proceedirkgs to
obtain her own immigrant visa has created an adverse inference of a
fictitious claim that, in our opinion, has not been satisfactorily overcome.'
2 lf, as the petitioner maintains, a Chinese household registration lists only persons
otarrentiy living in a certain household, then it seems curious that the petitioner was still
lisated on the extract of household registration, dated August 27, 1976, when her immigrant visa indicates that she was admitted to the United States for permanent residence
on April 10, 1976. Also, the petitioner's explanations for the failure to list the beneficiary

614

Interim Decision #2674
At the same time, it appears that the District Director may not have
been apprised of all of the evidence that the petitioner has submitted.
First, counsel's letter of September 13, 1977, contends that the District
Director overlooked a "TAI Form 3155," executed by the petitioner on
March 3, 1976, allegedly referring to her second husband and the beneficiary. This document is not in the record before us and it is unclear
whether it was submitted with the instant petition or with the petitioner's own application for an immigrant visa. Second, since the District Director's decision denying the petition does not refer specifically
to either the "Agreement of Divorce" or to the "Renunciation of Guardianship," he may not have been aware of this evidence.
We have concluded that the record should be remanded to the District
Director for further proceedings consistent with the foregoing discussion. The petitioner should be afforded a reasonable opportunity to
submit additional evidence, such as an extract of household registration
listing the beneficiary, or explain why this evidence is unavailable. The
missing "TM Form 3155" should be located if possible. The District
Director should then render a new decision and serve it upon the
interested parties in accordance with Matter of Li Ganoza, Interim
Decision 2475 (BIA 1976) and Matter of To, 14 I. & N. Dec, 679 (BIA
1974). Accordingly, the appeal will be remanded.
ORDER: The record is remanded for further proceedings consistent
with the foregoing opinion and the entry of a new decision.

°al her immigrant visa application are not altogether convincing. She states that a travel
agency filled out this application yet the application itself reflects that her son assisted her
in filling out the form. Also, any language difficulty that created a misunderstanding
coonceming what child/en she was to list would not seem relevant since the vice application
form is printed in Chinese as well as English.

615

